Citation Nr: 1441376	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-30 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 30 percent for posttraumatic stress disorder (PTSD), for the period prior to March 22, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served many years in the reserves and had active military service from October 1985 through March 1986 and October 2004 through December 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board decided this appeal, as well as the appeal with regard to other issues, in a July 2013 decision.  The Veteran appealed the issue listed on the title page of the instant decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2014, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the July 2013 decision as to this issue, and remanded the matter to the Board for action consistent with the terms of the JMR.  The other issues within that case (this was an 11 issue case) were effectively affirmed by the Veteran's Court. 

To ensure a review of all evidence of record, the Board has reviewed the Veteran's physical claims file as well as that part of the claims file stored electronically.  


FINDING OF FACT

For the period prior to March 22, 2010, the Veteran's PTSD resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal).  


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent have not been met for the period prior to March 22, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Merits

VA received the Veteran's claim of entitlement to service connection for PTSD on November 30, 2007.  In an October 2008 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective the date of claim.  The Veteran timely appealed the rating assigned to the Board.  

In a May 2010 rating decision, the RO increased the rating to 50 percent, effective March 22, 2010.  In a March 2012 rating decision, the RO increased the rating to 100 percent, effective August 2, 2010.  In a November 2012 rating decision the RO granted an earlier effective date of March 2010 for the Veteran's total disability rating for PTSD.  

In the JMR, the Parties agreed that the only part of the July 2013 Board decision that was to be vacated and remanded to the Board was the part that denied a rating higher than 30 percent prior to March 22, 2010.  

The Parties agreed that the Board had not provided adequate reasons and bases in the July 2013 decision.  In a section of the JMR entitled BVA Decision on Appeal, the Parties detailed precisely what they found deficient in the July 2013 decision.  The Board has strived to comply with the terms of the Court's remand of this issue to the Board by providing adequate reasons and bases, notwithstanding the discussion of this issue in the prior Board decision, paying particular attention to what the Parties found lacking in the July 2013 decision.  See Carter v. Shinseki, 26 Vet App. 534, 541 (2014) ("A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand.  This increases both administrative and judicial efficiency.").  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2013). 

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board now turns to reporting and then discussing the relevant evidence.  

In February 2006 the Veteran sought treatment for mental health at a VA facility.  The Veteran reported he felt mad at returning home from Iraq and felt he was not welcome.  He reported having readjustment problems at home and work.  The Veteran stated he had been married for 21 years and all three of his children, aged 13 to 21, still lived at home.  He reported that during his 18 month deployment his wife became more independent and the children began to rely on her.  This family pattern has continued since he returned home and caused the Veteran frustration.  The Veteran reported he had two close friends he saw frequently.  He reported that he liked to go to movies or work around the house in his spare time.  

The Veteran denied suicidal ideation.  In a section for past/current hallucinations, it was noted that the Veteran stated he sometimes saw shadows or heard noises of people talking.  He reported eating a lot when he first returned but now was trying to control his diet.

At that time the Veteran was working at a food distributors where he had worked for 14 years before he was deployed.  He reported some conflict with other workers when he was given his job back after his deployment.  The Veteran stated that although he recognized his employer was the same place as before he deployed, but he now the disorganization now bothered him more than it used to.  He was looking for a new job.  The Veteran also ran a small burrito and taco business out of his home.

Mental status findings included that the Veteran had good personal hygiene and was pleasant and cooperative.  He did all activities of daily living independently.  He was oriented times three, his speech was within normal limits, his behavior was appropriate and he was pleasant and cooperative.  The reliability of his answers, his concentration and attention were good.  The RN described his affect as mildly restricted and his mood as mildly depressed, providing highly probative evidence against the Veteran's claim.  Insight was fair and thought process was normal and logical.  The RN stated that the "Veteran is in a phase where he just needs, at this point, readjustment counseling.  He was sent home with a video and handout materials form the National Center for PTSD for himself and for his family to give them some education on help at home and to watch the video and, hopefully, that will be helpful for him and for his family."  The RN assigned a GAF score of 61, suggesting mild symptoms.  

Based on the foregoing the Board finds an initial rating of 30 percent for the Veteran's PTSD condition was proper.  This report reflects that the Veteran had social and occupational impairment due to his service-connected PTSD.  While the undersigned is often dubious regarding what VA calls "staged ratings" and appreciates the narrow differences between a 30% disability evaluation for PTSD and a 50% disability evaluation for PTSD, this report tends to show in a highly comprehensive manner that his PTSD did not approximate the level of impairment contemplated by the 50, 70 or 100 percent criteria at this time.  For example, as to the next higher rating, this evidence shows that he did not have reduced reliability or productivity due to flattened affect, panic attacks more than weekly, impairment of short-term memory, or disturbances of motivation.  While the Veteran was clearly having problems (the basis of the 30% evaluation) the evidence of record at the time, including, most importantly, statements from the Veteran himself regarding his own problems as well as his level of functioning, clearly provide highly probative evidence against the current claim.    

The Board has not ignored the reports that he sometimes saw shadows or heard noises of people talking.  Even if this were to be interpreted as "hallucinations", the mere presence of a symptom that is listed in the criteria for a rating higher than what is already assigned does not mean that disability due to his PTSD approximates the criteria for a rating higher than 30 percent.  

For each percentage listed in the General Rating Formula for Mental Disorders, there is a level of impairment listed.  For the 30 percent rating this level is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal).  Following that statement of a level of disability for each rating are the words "due to symptoms such as."  This is followed by a list of symptoms.  The mere presence of a symptom is not the basis for a higher rating.  It is the impairment due to the symptom or symptoms that give rise to a rating.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

This finding is consistent with the language of the Veterans Court in Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002), as follows:  

Because the Board, in determining that Mr. Mauerhan's PTSD more closely resembled a 30% level of impairment due to his ability to maintain some social and occupational relationships, based its decision on all of his symptomatology, a plausible basis in the record exists for the November 2000 decision and therefore that decision was not clearly erroneous.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also clearly stated that it is the level of impairment that drives the rating to be assigned, as follows:  

For the reasons outlined in the previous section, the Veterans Court was correct insofar as it held that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating.  However, in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas. . . . Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."

Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  

Even if one agrees that the RN note shows the presence of "hallucinations", which is very unclear in this case, the level of impairment shown by the language of the RN's note and the note as a whole, including the GAF score assigned, is such that even if he sometimes saw shadows or heard of people talking, these symptoms did not result in greater than occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, at most.  Indeed, it is questionable whether, based on the Veteran's own statements regarding his work abilities, his statements regarding his problems with family, and the problems he was facing at that time that even that level of impairment is clearly shown by this evidence.  In other words, without giving the Veteran the benefit of all doubt, there would be significant evidence against the 30% evaluation at that time based on the medical evidence as a whole, including the Veteran's credible statements regarding how his PTSD impacted his life at that time. 

Finally, the Board notes that hallucinations are listed in the rating criteria as a symptom causing total occupational and social impairment.  That listing is for "persistent delusions or hallucinations."  It is included with symptoms such as grossly inappropriate behavior and memory loss as to one's own name.  The description of sometimes seeing shadows or hearing noises of people talking is an entirely different matter.  This is not to say that the presence of hallucinations in a given case would not give rise to a rating less than or equal to the 100 percent rating.  Under the facts of this case, the Veteran was simply not shown to have a level of impairment greater than what is contemplated by the 30 percent rating.  The evidence is such that his PTSD did not approximate reduced reliability and productivity or a greater level of impairment.  

Nor has the Board ignored the RN's suggestion that the needed readjustment counseling, which the Board would not dispute.  This statement must be read in the context of the surrounding language.  That language tends to show that his need for readjustment counseling reflected mild symptoms and a minimal level of occupational and social disability - a level that did not approximate the criteria for a 50 percent rating or higher.  In this regard, the language "at this point he just needs readjustment counseling" (emphasis added) tends to show that his PTSD did not produce anything more than mild functional loss as it tends to show that he needed only a minimal treatment.  Sending him home with videos to watch was seen as appropriate.  His need for readjustment counseling is most reasonably viewed as a further indication that his PTSD was not productive of more than what the 30 percent criteria contemplates.  In this regard, it is important for the Veteran to understand any Veteran with a 30% disability evaluation for PTSD, recently returned from war, would most likely need readjustment counseling in order to address the day-to-day problems of his or her disability to address the challenges of returning to civilian life.  Such a finding does not refute, or support, this claim.   

March 2006 VA notes document that testing depression and anxiety scores suggesting moderate depression and a PTSD checklist score suggesting significant PTSD symptoms.  Also listed were symptoms endorsed as moderate to extreme in intensity such as avoiding feelings related to the stressful military experiences, feeling irritable or having angry outbursts, and feeling jumpy or easily startled.  

These notes are about diagnosing PTSD, not about the level of impairment shown by symptoms.  The March 2006 notes do not tend to show greater impairment than that contemplated by the 30 percent criteria as stated in those criteria.  

VA provided an examination in July 2008.  The examiner reviewed the Veteran's claims file and interviewed and examined the Veteran.  The Veteran reported daily difficulties with irritability and impatience, as well as occasional panic attacks.  He also recalled the firecrackers on July 4th were very difficult.  The Veteran reported feeling more at ease during reserve training around fellow soldiers.  The Veteran reported he was only able to return to his pre-deployment job for a little bit but could not tolerate having a supervisor.  The Veteran reported he was currently self-employed at his family restaurant.  He denied any problems with alcohol.  He stated that throughout his deployment he was scared for his life, but unable to express his fear due to his role as a leader.  He also reported learning of his wife's lupus and his teenaged daughter's pregnancy while he was deployed.  The examiner noted the Veteran had high traumatic stress exposure.

The Veteran reported his marital and family relationships were strained and he was easily irritated by his wife.  He reported that his children complained he was irritable and that he preferred to spend time with his friends in the Reserves rather than with them.  The Veteran reported that he has two friends in the Reserves as well as a brother and sister with whom he will go out to dinner.  He denied trouble with alcohol, and indicated that he drinks socially.  

The examiner noted that the Veteran had good hygiene and was pleasant and cooperative; but he appeared slightly anxious.  No impairment of thought processes, communication, or delusions were noted.  The Veteran reported occasionally hearing his name called when he was alone, which occurred once or twice a month.  He also once thought he saw his deceased father in his car in the front of the house.  The Veteran was able to function independently, including driving himself.  However, he noted if a car drove close to him he would feel a panic attack and have to pull off to the side.  He also reported feeling his heart racing and shortness of breath when at the mall with his family.  His speech was logical without obscure speech patterns.  Beck Depression Inventory showed the Veteran to be in moderate range of depression and Beck Anxiety Index showed moderate range.  The examiner opined the Veteran had PTSD and assigned a GAF score of 60.

The Veteran also received a private psycho-social evaluation in July 2008 at the Vet Center.  He reported experiencing sleep problems and that he was easily agitated.  His wife constantly told him to calm down and his children told him he was a "psycho."  The Veteran reported his family had told him he was different since he returned from Iraq, but he did not notice any change in himself until his temper got out of hand.  He reported he was constantly on guard, expecting the worst to happen.  He also lost interest in activities he previously enjoyed.  Additionally he reported difficulty concentrating and feeling jumpy.

The counselor noted the Veteran was sweating and spoke with rapid speech.  She stated that he had a neat appearance, appropriate speech, flat affect, and friendly matter.  He was oriented to time, place, and person.  He appeared agitated and restless.  Memory function was normal and judgment was fair.  No evidence of thought disorder was noted.  The counselor assigned a GAF score of 51.  

This evidence from July 2008 shows that his PTSD did not approximate the criteria for a rating higher than 30 percent.  For example, the Veteran described an occasional panic attack; he did report that panic attacks occurred more than once a week, as is contemplated by a 50 percent impairment.  In addition, although the Veteran found he could no longer work at his pre-deployment job, he continued to work full-time at his family restaurant.  The evidence does not show that he had difficulty in establishing and maintaining effective work and social relationships.  Although his speech was rapid, his speech was logical and did not reflect any circumstantial, circumlocutory, or stereotyped speech.  

The Veteran's report that he and occasionally heard his name called when he was alone and that once saw his deceased father in his car does not indicate any impairment in social or occupational functioning.  By the Veteran's own report, he was not even sure that he had seen his deceased father.  What the Board previously explained with regard to the report of occasionally seeing faces or hearing noises of people talking applies to this report as well:  The report, in and of itself, could not reasonably be construed as showing any level of impairment, certainly none above what is contemplated by the 30 percent rating.  When taken with the rest of the evidence, it is not evidence of a greater level of impairment than what was compensated for by the 30 percent rating.  

The Veteran's report that his family relations had become strained is similarly not evidence that his PTSD resulted in more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  His report of strained family relations must be viewed in context.  What is clear from the examination report is that the Veteran prefers the company of his friends and his siblings over his spouse and children.  This does not show that his PTSD results in greater impairment than what is contemplated by the 30 percent rating or that it approximates the criteria for a higher rating.   

The GAF scores assigned by the Vet Center counselor and by the professional who examined him for ratings purposes are different.  Taking the scores together and weighing them with narrative portions of the report does not leave the Board with reasonable doubt as to whether the criteria for a rating higher than 30 percent was approximated; the criteria for a higher rating was not approximated by this evidence.  The Veteran's own statements regarding how his PTSD impacts his ability to function on a day-to-day basis is found to support this finding.    

As such, the Board finds the Veteran's condition continued to warrant a 30 percent rating at this time.

In August 2008 the Veteran sought treatment at a VA facility for mental health.  The Veteran reported anxiety, depression, anger, hypervigilance, and sleep disturbance, which had not improved since he returned from Iraq.  The treating professional noted the testing suggested severe depression and anxiety.  The Veteran rated his own depression and anxiety as 5 on an increasing scale of 1 to 10.  He reported anxiety around too many people and that his depression manifested as sadness.  He denied suicidal or homicidal ideation.  The Veteran stated he quit his last job because he could not stand working for other people and is now self-employed.  The Veteran reported he was hypervigilent and he sometimes thought he heard voices or saw shadows.  He reported experiencing panic attacks at the mall.

The treating professional provided a mental status report.  This included that the Veteran was pleasant, cooperative, and had good hygiene.  His mood/affect was mildly dysphoric and he was oriented to person, place and date.  As to thought processes, the Veteran denied auditory or visual hallucinations, but reported that sometimes thinks he hears voices or sees shadows.  His speech was goal directed, his judgment was good, and his insight was good.  The Veteran did report short term memory problems.  All of these finding (in particular the Veteran's own denial of auditory or visual hallucinations at this time) providing highly probative evidence against this claim. 

In an accompanying questionnaire the Veteran reported being bothered by repeated disturbing memories of stressful events witnessed in service.  He also reported feeling cut off from other people and "super alert."  

In October 2008 the Veteran had mental health follow up with the VA facility.  The Veteran reported irritability, hypervigilance, avoidance, and loss of interest in doing things since he returned from active duty service.  The Veteran also reported he now looked for a fight.  He denied any suicidal plans.  The Veteran had been married for twenty-five years and had grown children as well as grandchildren.  He was owned and worked in a restaurant and stayed busy.  He also reported he had to care for his wife who had lupus.  Again, the Veteran's own statements regarding his ability to care for his wife, work, and function clearly provide factual evidence against this own claim. 

The physician noted the Veteran presented with good hygiene and was pleasant and cooperative.  His speech was spontaneous and moderate in tone and speed and he was oriented to person, place, and date.  The physician described him as with euthymic mood, stable affect, and with appropriate abstracting ability.  As to speech it was goal directed without looseness of association or flight of ideas.  As to thought process and content, the physician stated that there were no auditory or visual hallucinations, no suicidal or homicidal ideation, no ideas of reference, and no delusions.  The Veteran was found to have fair judgment and insight.

Later that month the Veteran returned to VA following starting citalopram.  He reported this medication initially made him sedated and unable to sleep, but overall reported the medicine benefited his condition.  The physician noted the Veteran was pleasant and cooperative, as well as oriented to person, place, and date.  His affect was stable and speech was goal directed.  Judgment and insight were good. 

In November 2008 the Veteran again returned to the VA following an increase in dose of his medication.  The Veteran reported still feeling isolated and that people avoided him.  He reported he would rather stay home than go out, and would rather be alone than in the company of his family.  The Veteran stated he also had to help take care of his grandchild and this was stressful to the family.  

The physician noted the Veteran was pleasant and cooperative and affect was stable.  The Veteran was oriented to person, place, and date and judgment and insight were fair.  The Veteran denied auditory or visual hallucinations, suicidal ideation, or delusions.

This evidence is consistent with the 30 percent rating assigned and does not show that his PTSD approximated the criteria for a higher rating.  The evidence shows that the Veteran was operating his own business, taking care of a grandchild, and taking care of an ill spouse.  His described symptoms were not of such severity as to reduce his reliability and productivity.  Indeed, this evidence shows that the Veteran was particularly reliable and productive, managing not only his own business but tending to a grandchild and an ill spouse.  His ability to function well notwithstanding significant stress in his life, as cited above, clearly reveal high-end functioning. 

The Veteran returned for a follow-up in December 2008.  The Veteran reported a recent worsening of night terrors, irritability, and feelings of frustration.  The Veteran reported he was no longer able to tolerate drilling on the weekends with the unit due to all the movement and noise.  He reported he was not sure if his medication was helping.  He denied suicidal ideation.  The Veteran reported despite his Ambien he was not able to stay asleep and was easily started by any little noise in the house.  

The physician noted the Veteran was pleasant and cooperative with stable affect, though his mood was mildly depressed.  The Veteran was oriented to person, place, and date and did not have auditory or visual hallucinations.  Judgment and insight were fair.  

The Veteran next returned in February 2009.  He stated he was not sure he noticed any difference in his condition with the medication.  He reported his family still complained he was irritable and suspicious.  He reported that he still had difficulty sleeping and was easily wakened.  He reported he was still staying busy working at the restaurant.  The Veteran reported his boat was stolen from his property while he was asleep and this upset him.  He thought about buying a rifle for security, but his wife convinced him not to.  His mood was mildly depressed, but he spoke with stable affect and appropriate abstracting ability.  Judgment and insight were fair.

The Veteran returned in March 2009.  The Veteran reported he was able to sleep longer with combined use of trazodone and Ambien.  He denied suicidal ideation.  The Veteran reported he got a German Shepherd dog and now felt more secure.  He reported no longer going to drilling with the Reserves, and described he was ambivalent about it.  The Veteran's appetite and energy were fair.  The physician noted he had not increased or decreased in psychomotor.  His mood was euthymic and affect stable.  Judgment and insight were fair.

The Veteran was next seen the following month, in April 2009.  The Veteran reported the medications were helping but his depression was "still there a little bit."  He reported his anxiety was the same.  He noted his wife noticed when he did not take his medication.  The Veteran reported he planned to retire from the Reserves in August.  He stated he was currently on administrative support, however he had been talking more to fellow Reservists and this had been increasing his nightmares.  The Veteran reported enjoying time with his family, and the new dog kept him busy.  The Veteran appeared well groomed, stable mood, with good insight and judgment.

The Veteran returned in June 2009.  Test scores were negative for depression.  The Veteran reported he continued to have sleep problems with occasional nightmares and bad dreams, though he denied flashbacks.  He reported his nightmares of Iraq were not bothering him as much as before and he was dealing with them alright.  He stated the citalpgram and trazodone medication was helpful, but not the Ambien.  The Veteran's mood was cheerful and his speech was relevant and coherent.  Affect was appropriate, he had no disorder in perception, though concentration was poor and thoughts suspicious.  The physician assigned a GAF score of 65, suggesting mild symptoms, providing more evidence against this claim.

These treatment records show that even though there may have been some fluctuation in his symptoms over this period, the kind, duration, and frequency of his symptoms were consistent with the level of impairment compensated for by the 30 percent rating.  He had sleep impairment, anxiety, and depression; however the Board notes these symptoms are associated with a 30 percent rating under the Diagnostic Code.  The Veteran continued to reflect stable mood, indicating he did not experience disturbance of mood contemplated by a 50 percent rating.  The Veteran also had stable affect and logical speech.  Most significant though is social and occupational impairment did not approach that of reduced reliability and productivity (in fact, the opposite is seen in the Veteran own statements of what he was doing at this time, which was considerable).  Despite his symptoms, he continued a high level of functioning.  Although he no longer enjoyed drilling with the Reserves, his plan was to retire, he continued to work in the restaurant and it is reasonable to assume that he interacted with people in that role.  He had contact with fellow reservists.  The medical professionals' descriptions of the Veteran are in keeping with the 30 percent rating, not a higher rating.  

The Veteran returned in October 2009.  The Veteran reported his dreams were worse and he was only able to sleep a couple hours at a time.  He reported he was exhausted most of the day, his depression had worsened, his anxiety was the same, and he startled easily.  The Veteran still planned to retire from the Reserves but retirement had been delayed due to his medical issues.  The Veteran reported getting along well with his family and enjoying his dog.  He also continued to run his drive-through burrito stand though reported business was poor.  The Veteran's hygiene was good, mood stable, affect appropriate, and judgment and insight were good.  

The Veteran returned in December 2009.  He reported his mother-in-law had a heart attack at his restaurant and died a week later.  He reported feeling numb and calm about it, and has not been able to cry.  The physician noted the Veteran spoke with normal rate and rhythm and was pleasant and cooperative.  No evidence of overt psychotic symptoms was noted.  Impulse control was adequate, and insight and judgment were good.  

These are the last probative records prior to the date of his 100 percent rating.  That rating was assigned based on the findings from a March 2010 VA examination in which the examiner opined that the Veteran had severe, chronic PTSD and assigned a GAF score of 41, which is the low end of the range indicative of severe symptoms.  

These records, prior to March 2010, show that the Veteran's PTSD did not approximate the criteria for a higher than 30 percent rating.  Again, although there may have been some fluctuation in his symptoms, the level of impairment and the kind, duration, and severity of his symptoms was in keeping with the 30 percent criteria, at best, and did not approximate any higher criteria.  He continued to operate his own business, was getting along well with his family, dealing with family problems, his speech was normal, he had good insight and judgment, and had stable mood. 


The Board has reviewed the records and the statements of the Veteran is great detail.  These records do not show reduced occupational and social impairment with reduced reliability and productivity due to speech symptoms, panic attacks more than once a week difficulty in understanding complex commands, impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment impaired abstract thinking; disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships.  Most significantly, this evidence shows that for this period the Veteran's PTSD continued to result in a level of occupational and social impairment no greater than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

In March 2010 the Veteran was provided with a VA examination.  The Veteran described he had been married for over 25 years, but their marriage was more like a friendship.  He also reported the children went to his wife for comfort because he didn't "sugar-coat things."  The Veteran reported he had friends, but didn't hang out with them.  He stated his dog was his best friend.  The Veteran described watching TV and surfing the internet in his free time.

The examiner noted the Veteran appeared clean with unremarkable speech and psychomotor activity.  The Veteran spoke with a normal affect, was friendly and cooperative, but was in a depressed mood.  The examiner indicated his attention was intact.  The Veteran was oriented to person, place, and time, and his thought process was unremarkable.  The examiner did note the Veteran had obsessive behavior of checking the locks on the doors and looking outside at night. The Veteran also had severe panic attacks every two to three months which lasted for about 15 to 20 minutes.  He reported these attacks usually happened when he was in public, such as Wal-Mart or the mall.  The examiner found the Veteran's PTSD prevented sports or exercise; severely limited shopping, driving, and other recreational activities; moderately limited grooming and traveling; and slightly impaired household chores.  The examiner noted the Veteran's immediate memory was slightly impaired, for example sometimes others would say something to him and he would immediately forget.

The examiner noted the Veteran had persistent re-experiencing of traumatic events by recurring recollections and distressing dreams.  The Veteran made efforts to avoid thoughts, feelings, or conversations associated with his trauma.  The Veteran also had difficulty falling and staying asleep due to his increased arousal.  The Veteran reported these symptoms were worse since his last VA examination.  The Veteran also reported a deteriorating relationship with his wife and sense of a foreshortened future.  The examiner noted he had difficulty interacting with others at work, for example he had to retire from his reserve unit and worked in the back of his restaurant so as to avoid his customers and employees.  The examiner noted the Veteran was irritable and had a restricted range of affect.  He reported difficulties feeling the same about his wife and children as before he deployed.  

The examiner opined the Veteran had severe, chronic PTSD.  He assigned a GAF score of 41, suggesting serious symptoms.  The examiner also opined that any depression or anxiety the Veteran experienced was secondary to his PTSD.  The examiner noted the Veteran had poor treatment response and his condition continued to decline.

The Board finds the report from this VA examination is the earliest evidence of the Veteran having a level of impairment greater than that contemplated by the 30 percent criteria.  For example, the Veteran described feelings of a foreshortened future, which he had not previously reported.  Also the examiner noted obsessional behavior and memory impairment that had not previously been noted.  The Board finds this increase in severity is also reflected by the GAF score of 41, the first GAF score during the period on appeal which suggested serious symptoms.  As such, the Board finds that these facts first show that the Veteran experienced the symptoms of disability greater than that contemplated by the 30 percent criteria.  

Based on all of the foregoing the Board finds the Veteran's PTSD did not approximated the criteria for a schedular rating higher than 30 percent disability throughout the period on appeal until March 22, 2010.  As such, the Veteran's claim for a schedular rating in excess of 30 percent before March 22, 2010 must be denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The Court has held that the determination of whether a veteran is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case the Board finds the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board has listed all of the symptoms that the Veteran has reported, including his irritability; he reported family relations problems, as well as his reports of symptoms specifically mentioned by the Parties in the JMR, such as seeing his deceased father.  The Board finds the symptoms that it has discussed above are specifically contemplated by the schedular rating criteria.  Indeed, all of the Veteran's reported PTSD symptoms are necessarily contemplated by the schedular criteria as those are non-exhaustive criteria and include symptoms of like kind for each rating.  

The Board notes that the Veteran has several service connected disabilities in addition to PTSD.  These are carpal tunnel syndrome of both wrists, hearing loss of the right ear, hypertension, and degenerative joint disease of the lumbar spine.  The record, including statements of the Veteran and medical professionals, does not show that these disabilities interact with the Veteran's PTSD in a manner to make his disability picture an exceptional one and to require referral for extraschedular consideration based on the collective effect of his service-connected disabilities.  See Johnson v. McDonald, ---F.3d----, No. 2013-7104, 2014 WL 3844196, (Fed. Cir. August 06, 2014).  

As such, a referral for an extra-schedular rating is not required.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised for the period of time on appeal.  The Veteran was employed on a full-time basis at his restaurant through March 2010, when he began receiving total disability benefits for his service connected PTSD.  There is no indication that this was other than substantially gainful employment.  As such, the Board finds the Veteran was not unemployed until after he already received a total disability rating for his service-connection PTSD.  Thus, the Board finds that Rice is inapplicable because the Veteran was not unemployed for any period during which he did not already receive total disability benefits.  

In summary, the preponderance of evidence shows that the Veteran's PTSD did not approximate the criteria for a rating higher than 30 percent for any period prior to March 22, 2010 and shows that referral for extraschedular consideration is not warranted.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in December 2007.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records and records from the Social Security Administration.  Additionally, although the Veteran initially requested a hearing before the Board he withdrew his request in writing in September 2009.  38 C.F.R. § 20.704(e).

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

A disability rating greater than 30 percent for PTSD, for the period prior to March 22, 2010, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


